Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Lakendrick Deontae Rugley, Appellant                  Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 51584-
No. 06-21-00109-CR         v.                         A). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                          Justice Carter* participating.      *Justice
                                                      Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment
adjudicating guilt and the bill of costs by deleting the assessment of $1,003.00 in attorney fees.
As modified, the nunc pro tunc judgment of the trial court is affirmed.
       We note that the appellant, Lakendrick Deontae Rugley, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED MAY 5, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk